            Case 1:18-cv-00745-LY Document 15 Filed 03/08/19 Page 1 of 3



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                     AUSTIN DIVISION

KEITH F. BELL, PH.D.,                           §
                                                §
         Plaintiff,                             §
                                                §
v.                                              §
                                                §
SOUTHWESTERN UNIVERSITY,                        §      CIVIL ACTION NO. 1:18-cv-745
KENNETH EBOH,                                   §
                                                §
         Defendants.                            §

         DEFENDANT KENNETH EBOH AND SOUTHWESTERN UNIVERSITY’S
                      RULE 68 OFFER OF JUDGMENT

         Pursuant to FED. R. CIV. P. 68, Defendants, Kenneth Eboh and Southwestern University

(hereinafter collectively referred to as “Defendants”), offer to have judgment in favor of

Plaintiff, Dr. Keith Bell (hereinafter “Plaintiff”), entered in this action in the amount of Fifteen

Thousand and No/100 ($15,000.00), inclusive of fees and costs incurred through the date of this

offer.

         This Offer of Judgment is made in full and final satisfaction of all claims, costs, including

attorney’s fees, and expenses asserted by Plaintiff in this action on all claims asserted against

Defendants.

         This Offer of Judgment is expressly conditioned on it being accepted by Plaintiff for all

claims asserted against Defendants, or for any claim that could be or has been asserted against

Defendants and/or any of Defendant Southwestern University’s officers, agents, owners,

insurers, attorneys, affiliated entities, or employees, and/or any of Defendant Kenneth Eboh’s

heirs, assigns, or agents, arising out of the subject matter of Plaintiff’s Complaint in this action.
           Case 1:18-cv-00745-LY Document 15 Filed 03/08/19 Page 2 of 3



       This Offer of Judgment is made for the purposes set forth in FED. R. CIV. P. 68, and is not

to be construed either as an admission that Defendants are liable in this action, or that Plaintiff

has suffered damage or injury, which Defendants expressly deny.

       This Offer of Judgment shall not be filed with the Court unless accepted. An attendant

written Settlement Agreement between Plaintiff and Defendants memorializing the terms of the

settlement is material to this Offer of Judgment but will not be filed with the Court.

       Plaintiff may indicate his acceptance of this offer by signing the statement to that effect

set forth below within the time limit set forth in F ED. R. CIV. P. 68.



Dated: February 22, 2019

                                               By: /s/ Philip Robert Brinson
                                                  PHILIP ROBERT BRINSON
                                                  Texas Bar No. 00787139
                                                  Federal I.D. No. 16803
                                                  Telephone:          (713) 490-4834
                                                  Facsimile:          (713) 961-3938
                                                  Email:              prbrinson@grsm.com

                                               ATTORNEY-IN-CHARGE
                                               FOR DEFENDANTS SOUTHWESTERN
                                               UNIVERSITY AND KENNETH EBOH

OF COUNSEL:

GORDON & REES SCULLY MANSUKHANI, LLP
816 Congress Avenue, Suite 1510
Austin, Texas 78701
Telephone:    (713) 961-3366
Facsimile:    (713) 961-3938




                                                  -2-
Case 1:18-cv-00745-LY Document 15 Filed 03/08/19 Page 3 of 3
